Application/Control Number: 16/875,876	Page 2
Art Unit: 3792
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/23/2022 has been entered.
 
Response to Arguments
2.	Applicant’s arguments, filed 03/23/2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gourgouliatos (US 20080172114 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 5-6, 9-10, 13-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hewitson (US 20180111003 A1) in view of Johnson (US 20110037844 A1) and in further view of Gourgouliatos (US 20080172114 A1)
	In regards to claim 1, Hewitson discloses a medical laser for use in medical healing applications (Abstract discloses this is a laser therapy device), comprising: 
	a hand piece (Fig 1 shows the hand piece as the whole body) having:
a main body containing an optical sub-assembly for delivering a dose of radiation (Fig 1. shows the main body circled and the optical subassembly, element 17);

    PNG
    media_image1.png
    690
    549
    media_image1.png
    Greyscale

and a hand-held grip angularly disposed from said main body, wherein said handheld grip has a vertical centerline that is approximately perpendicular to a horizontal centerline of the main body (Fig 1 shows the grip area below the main body which has a vertical centerline that is perpendicular to the horizontal main body);
a high-powered class IV laser generator source in optical communication with said optical sub-assembly via a fiber optic cable (Fig 1 shows the light source, element 1 which Par. 0053 discloses is comprised of laser diodes and Fig 2 shows the device can comprise a cable, element 11, which Par 0056 describes can contain a fiber optic cable);
Hewitson does not disclose the use of a docking station OR the fiber optic cable being affixed at a distal end to a rear location of said main body. However, in the same field of endeavor, Johnson discloses a handheld laser therapy device that comprises a docking station separate from and not connected to the laser generator, the docking station providing two shaped profiles accommodating two shaped profiles of the handheld grip (Par. 0076 discloses the device can have a docking station separate from the device and Fig. 8 shows the device has two shaped profiles at the lower end that the docking station would have to be adapted for) for the purpose of proving support or charge to the device. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Hewitson and modified them by having the device comprise a separate docking station as taught and suggested by Johnson, for the purpose of proving support or charge to the device (Par. 0076 of Johnson). 
The combined teachings of Hewitson and Johnson still does not disclose the fiber optic cable being affixed at a distal end to a rear location of said main body. However, in the same field of endeavor Gourgouliatos discloses a light source that is handheld (Abstract) wherein the laser source comprises main body [10 in Fig 1] and there is a  waveguide [14 in figure 1] that can be a light guide or fiber optic (Par. 0043) in order to transmit light from a light source to the apparatus to be emitted from the emission surface.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Hewitson and Johnson and modified them by having the device have the fiber optic cable extending from the distal end of the main body, as taught and suggested by Gourgouliatos, in order to transmit light from a light source to the apparatus to be emitted from the emission surface.

	In regards to claim 2, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 1 above discloses the medical laser of claim 1, wherein said fiber optic cable is affixed at a proximal end to said laser generator and is affixed at the distal end to the rear location of said main body in a manner that provides a downward force that is counterbalanced by said hand held grip (Fig 1 and Par. 0043 of Gourgouliatos disclose the fiber optic cable [14] being located at the distal end of the main body and affixed to a laser generator. This would have a downward force if the laser device was held vertically). 
In regards to claim 10, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 2 above discloses the medical laser of claim 2, further comprising a control switch for activating and deactivating said laser generator (Par. 0051 of Hewitson discloses that element 8 on Fig. 1 can be a switch and Par. 0019 discloses it is the laser diodes (i.e. the laser generator) that is being switched to activate or not). 
In regards to claim 5, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 1 above discloses the medical laser of claim 1, where the hand-held grip is organically shaped with an upper portion of the grip slightly thinner than a base of the handle and the base having a non-concentric bulge (Fig. 1 of Hewitson shows the grip having a thinner portion on the upper part of the grip with a bulge in the center of the grip). 
	In regards to claim 6, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 1 above discloses the medical laser of claim 1, wherein the docking station is positioned on a secure horizontal or vertical surface proximate a treatment area and away from the laser generator (Par. 0076 of Johnson discloses the docking station is located away from the laser generator and it is implied that this docking station would be placed on a vertical or horizontal surface).
In regards to claim 9, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 1 above discloses the medical laser of claim 2, further comprising a control switch for activating and deactivating said laser generator (Par. 0051 of Hewitson discloses that element 8 on Fig. 1 can be a switch and Par. 0019 discloses it is the laser diodes (i.e. the laser generator) that is being switched to activate or not). 
In regards to claim 13, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 2 above discloses the medical laser of claim 2, wherein the medical laser further comprising a strain relief assembly for said fiber optic cable at said second end (Par 0088 of Taboada discloses incorporating a strain relief portion into the sheath surrounding the optical fiber).
	In regards to claim 14, Hewitson discloses a therapeutic medical laser system (Abstract discloses this is a laser therapy device) comprising:
	a high-powered class IV laser generator source (Fig 1 shows the light source, element 1 which Par. 0053 discloses is comprised of laser diodes); 
	a fiber optic cable having a first end in optical communication with said laser generator and a second end opposite said first end (Par. 0056 discloses the laser [17] is connected to the fiber optic cable [11]); 
	a laser hand piece (Fig 1 shows the whole hand piece) having: 
a main body (Fig 1 shows the main body circled) comprising:  

    PNG
    media_image1.png
    690
    549
    media_image1.png
    Greyscale

an optical sub-assembly for delivering a dose of radiation (Fig 1 shows the optical subassembly, element 17); 
an upper head having a centerline and containing the optical sub- assembly in optical communication with said second end, the second end physically attached to a rear location of the upper head (Fig 1 shows the main body having an upper head (circled below) that contains the optical sub assembly [17]); 

    PNG
    media_image2.png
    571
    558
    media_image2.png
    Greyscale

And a grip angularly dependent from said upper head and capable of orienting the upper head in a forward, vertical orientation relative to a user (Fig 1 shows the grip area below the main body which has a vertical centerline that is perpendicular to the horizontal main body). 
Hewitson does not disclose the use of a docking station. However, in the same field of endeavor, Johnson discloses a handheld laser therapy device that comprises a docking station separate from and not connected to the laser generator, the docking station providing two shaped profiles accommodating two shaped profiles of the handheld grip (Par. 0076 discloses the device can have a docking station separate from the device and Fig. 8 shows the device has two shaped profiles at the lower end that the docking station would have to be adapted for) for the purpose of proving support or charge to the device. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Hewitson and modified them by having the device comprise a separate docking station as taught and suggested by Johnson, for the purpose of proving support or charge to the device (Par. 0076 of Johnson). 
The combined teachings of Hewitson and Johnson still does not disclose the fiber optic cable being affixed at a distal end to a rear location of said main body. However, in the same field of endeavor Gourgouliatos discloses a light source that is handheld (Abstract) wherein the laser source comprises main body [10 in Fig 1] and there is a waveguide [14 in figure 1] that can be a light guide or fiber optic (Par. 0043) in order to transmit light from a light source to the apparatus to be emitted from the emission surface.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Hewitson and Johnson and modified them by having the device have the fiber optic cable extending from the distal end of the main body, as taught and suggested by Gourgouliatos, in order to transmit light from a light source to the apparatus to be emitted from the emission surface.
	In regards to claim 15, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 14 above discloses the therapeutic medical laser system of claim 14, wherein the optical sub-assembly contains a lens that is divergent and continuously diverges a laser beam the further away from hand piece that the laser beam travels resulting in continuous dissipation of energy of the laser beam (Par. 0016 of Hewitson discloses the use of divergent optical elements).
	In regards to claim 16, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 14 above discloses the therapeutic medical laser system of claim 14, wherein said centerline is generally horizontal (Fig 1 of Hewitson, as applied to claim 14, shows the head circled and it has a horizontal centerline); and said grip forms a handle having a generally vertical centerline, and wherein said the vertical centerline is angularly disposed relative to the horizontal centerline at an approximately perpendicular angle (Fig 1 of Hewitson shows the grip element forming a handle that is vertical and disposed perpendicular to the main head). 
	In regards to claim 18, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 14 above discloses the therapeutic medical laser system of claim 14, wherein the fiber optic cable is affixed at said second end at a position at said laser hand piece in a manner that provides a downward force that counter balances said laser hand piece about said hand held grip (Fig 1 and Par. 0043 of Taboada disclose the fiber optic cable [14] being located at the distal end of the main body and affixed to a laser generator. This would have a downward force if the laser device was held vertically).
	In regards to claim 20, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 18 above discloses the therapeutic medical laser system of claim 18, further comprising a switch situated on a front of the grip for activating or deactivating the laser using an index finger (Par. 0051 of Hewitson discloses that element 8 on Fig 1 can be a switch activated by a finger and Par. 0019 discloses it is the laser diodes (i.e. the laser generator) that is being switched to activate or not). 
	In regards to claim 19, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 14 above discloses the therapeutic medical laser system of claim 18, further comprising a switch situated on a front of the grip for activating or deactivating the laser using an index finger (Par. 0051 of Hewitson discloses that element 8 on Fig 1 can be a switch activated by a finger and Par. 0019 discloses it is the laser diodes (i.e. the laser generator) that is being switched to activate or not). 
5.	Claims 3 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitson, Johnson, and Gourgouliatos as applied to claim 1 and in further view of Winchell (US 3133140 A). 
	In regards to claim 3, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 2 above discloses the medical laser of claim 2, wherein said optical sub-assembly is removably contained within said hand piece (Par. 0053 of Hewitson discloses the device comprises optical subassembly [17]. In regards to the removable aspect, any aspect of this device is capable of being removed when deconstructing the device) comprises: 
	a subassembly housing supporting a lens (Element 17 in Fig 1 of Hewitson represents the subassembly that contains the lens); 
	and a cable receiving channel an opposite end of said subassembly housing, said cable receiving channel configured to connect said fiber optic cable to a fiber adapter (Par. 0060 of Johnson discloses a receiving conduit for an optical fiber) for the purpose of linking the fiber optical cable. 
	The combined teachings of Hewitson, Johnson, and Gourgouliatos does not disclose a lens cap on the lens. However, in a lens device disclosed by Winchell, it is made known that having a lens cap over the lens (see Col. 1 of Winchell) for the purpose of protecting and securing the lens is not novel. 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Hewitson, Johnson, and Gourgouliatos and further modified them by having the lens comprise a lens cap, as taught and suggested by Winchell, for the purpose of protecting and securing the lens. 
	In regards to claim 11, the combined teachings of Hewitson, Johnson, Gourgouliatos, and Winchell as applied to claim 3 above discloses the medical laser of claim 3, further comprising a control switch for activating and deactivating said laser generator (Par. 0051 of Hewitson discloses that element 8 on Fig 1 can be a switch and then Par. 0019 discloses it is the laser diodes (i.e. the laser generator) that is being switched to activate or not). 
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Gourgouliatos, and Winchell as applied to claim 3 and further in view of Gerlitz (US 20170235131 A1). 
	The combined teachings of Hewitson, Johnson, Gourgouliatos and Winchell as applied to claim 3 above discloses the medical laser of claim 3, except for wherein the lens is divergent and continuously diverges a laser beam the further away from hand piece that the laser beam travels resulting in continuous dissipation of energy of the laser beam.
	However, in the same field of endeavor, Gerlitz discloses a hand held therapy laser system wherein the lens is divergent (Par. 0038 discloses the use of divergence lens. Since the lens is divergent it would be capable of continuously diverging the laser beam as it moves away from the hand piece) for the purpose of making the beam larger with a relatively reduced intensity or radiant fluence, thus improving its suitability for use in therapeutics (Par. 0028).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Hewitson, Johnson, Gourgouliatos, and Winchell as applied to claim 3 and modified them by having the device comprise a divergent lens, as taught and suggested by Gerlitz, for the purpose of making the beam larger with a relatively reduced intensity or radiant fluence, thus improving its suitability for use in therapeutics (Par. 0028).
7.	Claims 7, 8, and 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitson, Johnson, and Gourgouliatos as applied to claim 1 and in further view of Li (US 20200046476 A1)
	In regards to claim 7, the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 2 discloses the medical laser of claim 2, except wherein said end of said fiber optic cable proximal to said laser generator terminates with separate connectors comprising an optical coupling including an SMA905 connector and an electrical coupling including a B series connector.
	However, in a separate light therapy device, Li discloses using a SMA905 connector and other connectors when connecting an optical fiber to a laser/light source (Par. 0026 discloses that in light therapy devices the optical fiber is connected to the laser source via some sort of terminal which includes a SMA905 connector or any other connector). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 2 and further modified the device by having a SMA905 connector, as taught and suggested by Li, for the purpose of connecting the light source to the fiber optic cable (Par. 0026 of Li). 
	In regards to claim 8, the combined teachings of Hewitson, Johnson, Gourgouliatos, and Li as applied to claim 7 discloses the medical laser of claim 7, wherein said SMA905connector couples to a class 4 laser's laser diode and said series B series connector connects to a K series connection on said DIOWAVETM laser (In light of the trademark issues disclosed above, Par. 0026 of Li discloses that in light therapy devices the optical fiber is connected to the laser source via some sort of terminal which includes a SMA905 connector or any other connector). 
 	In regards to claim 12, the combined teachings of Hewitson, Johnson, Gourgouliatos, and Li as applied to claim 7 discloses the medical laser of claim 7 further comprising a control switch for activating and deactivating said laser generator (Par. 0051 of Hewitson discloses that element 8 on Fig 1 can be a switch and then Par. 0019 discloses it is the laser diodes (i.e. the laser generator) that is being switched to activate or not). 	

8.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitson, Johnson, and Gourgouliatos as applied to claim 1 and in further view of Taboada (US 20090254154 A1).
The combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 2 above discloses the medical laser of claim 2, except for the medical laser further comprising a strain relief assembly for said fiber optic cable at said second end.
However, in the same field of endeavor, Taboada discloses a handheld laser source which comprises a strain relief assembly for said fiber optic cable at said second end (Par 0088 discloses incorporating a strain relief portion into the sheath surrounding the optial fiber) for the purpose of preventing the fiber from breaking when bent.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Hewitson, Johnson, and Gourgouliatos and further modified them by having a laser source which comprises a strain relief assembly for said fiber optic cable at said second end, as taught and suggested by Taboada, for the purpose of preventing the fiber from breaking when bent (Par. 0088 of Taboada)

9.	Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitson, Johnson, and Gourgouliatos as applied to claim 14 and in further view of Stephan (US 20170291040 A1). 
	The combined teachings of Hewitson, Johnson, and Gourgouliatos as applied to claim 14 discloses the therapeutic medical laser system of claim 14, except for wherein said laser hand piece further comprises a head and a handle forming an enclosure consisting of two parts comprising: a rear housing element; and a front housing element mated to and fastened with said rear housing element. 
	However, in the same field of endeavor, Stephan discloses a laser therapy source with two separable housing sections (Par. 0133) for the purpose of allowing for easier access to the device in order to fix it if it were to stop working or malfunction  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have taken the combined teachings of Hewitson, Johnson, and Gourgouliatos and modified them by having the device comprise two separable pieces, as taught and suggested by Stephan, for the purpose of allowing for easier access to the device in order to fix it if it were to stop working or malfunction  
10.	Alternatively, Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hewitson, Johnson, and Gourgouliatos as applied to claim 14. 
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the device comprise two separate housing pieces because Applicant has not disclosed that this provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected the singular housing as disclosed by the combined teachings of Hewitson, Johnson, and Gourgouliatos, and applicant' s invention, to perform equally well because both housing configurations would perform the same function of housing the device equally well 
     Therefore, it would have been prima facie obvious to modify the combined teachings of Hewitson, Johnson, and Taboada to obtain the invention as specified in this claim because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art Hewitson, Johnson, and Gourgouliatos. 
	Additionally, the Examiner notes making components separable whereas the prior art discloses a singular structure is a matter of obvious design choice. Particularly, MPEP 2144 states “ In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” Likewise, given that internal access to the device would be desirable in the case of malfunction such that the internal components could be repaired, it would be obvious to make the housing removable (such as in two parts) for that purpose. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SKYLAR LINDSEY CHRISTIANSON whose telephone number is (571)272-0533.  The examiner can normally be reached on Monday-Friday, 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Skylar Christianson/Examiner, Art Unit 3792        /NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        24 May 2022